Citation Nr: 0715243	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  00-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
laminectomy for herniated disc, L5-S1 with chronic pain and 
numbness of the left lower extremity with left foot drop 
(lumbar spine disability), currently evaluated as 60 percent 
disabling. 

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 50 percent disabling. 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for eye disability, to 
include as secondary to the service-connected migraine 
headaches.  

5.  Entitlement to service connection for cervical disc 
herniation (cervical spine disability), to include as 
secondary to lumbar spine disability. 

6.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person for 
residuals of back surgery conducted in 1996.  

(The issue of entitlement to an effective date earlier than 
December 24, 1986, for service connection for migraine 
headaches is adjudicated in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from May 1968 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran subsequently perfected this appeal.


FINDINGS OF FACT

1.  Lumbar spine disability is manifested by limited lumbar 
spine motion and spinal fusion at L5-S1; there were no 
findings of ankylosis or fractured vertebrae; there is severe 
incomplete paralysis of the peroneal nerve with marked 
muscular atrophy. 

2.  Migraine headaches are manifested by no more than 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability. 

3.  Hemorrhoids were not present during active service, or 
for many years following active service. 

4.  Eye disability is not shown to be due to service, or 
service-connected migraine headaches. 

5.  The degenerative changes of the cervical spine are 
related to his period of combat service.  

6.  The veteran is not a patient in a nursing home on account 
of physical or mental incapacity, helpless or blind, or so 
nearly helpless or blind as to need the regular aid and 
attendance of another person in order to carry out the 
activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
orthopedic the veteran's lumbar spine disability are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, 4.72, DC 5293 (2002 and 2003), 5243 
(2006).  

2.  The criteria for a rating in excess of 50 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124, DC 8100.  

3.  Hemorrhoids were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  Eye disability was not incurred in or aggravated by 
military service, or due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

5.  Degenerative changes of the cervical spine were incurred 
in military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

6.  The criteria for special monthly compensation based upon 
the need for the regular aid and attendance of another person 
or due to being housebound are not met.  38 U.S.C.A. §§ 1502 
(b) (c), 1521(d) (e), 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA for increased evaluation claims and 
service connection claims in November 2001 and December 2001 
letters, and for the aid and attendance claim in an August 
2003 letter.  Collectively, these letters informed the 
veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  In 
addition, the April 2000 statement of the case (SOC) and 
subsequent supplemental statements of the case (SSOC) 
informed the veteran of the pertinent regulatory criteria 
involving an aid and attendance claim and the reasons and 
bases for the denial.  Moreover, the December 2003 SOC and 
subsequent SSOCs informed the veteran of the pertinent 
regulatory criteria for his increased evaluation claims and 
service connection claims and the reasons and bases for the 
denials.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains medical records, 
including VA surgical, hospital and outpatient treatment 
records and numerous written statements from the veteran in 
support of his claims.  In addition, the veteran was afforded 
VA examinations in 2002 and 2005 pertinent to the claims on 
appeal.  The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
ratings for migraine headaches and lumbar spine disability, 
service connection claims (except cervical spine disability), 
and aid and attendance claim, no additional disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the grant of service connection for cervical 
spine disability.  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

The current appeal arises from a May 2000 claim by the 
veteran that his service-connected lumbar spine disability 
and migraine headaches increased in severity.  

By way of history, the veteran was granted service connection 
for lumbar spine disability in a July 1996 rating decision.  
The veteran was assigned a 40 percent evaluation from July 
15, 1995, a temporary 100 percent evaluation under 38 C.F.R. 
§ 4.30 from February 6, 1996, and a 60 percent evaluation 
from April 1, 1996.  The veteran was then assigned a 100 
percent evaluation under 38 C.F.R. § 4.30 from June 19, 2000, 
and a 60 percent evaluation from October 1, 2000.  The 
veteran was granted service connection for migraine headaches 
in an April 1998  rating decision.  The RO assigned a 50 
percent evaluation.  As noted above, the effective date for 
migraine headaches is currently on appeal and addressed in a 
separate decision.   

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  As in this case, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Lumbar Spine Disability

The regulations for rating disabilities of the spine have 
twice been revised during the pendency of this appeal, 
effective September 23, 2002; and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The VA's Office of General Counsel 
has determined that the amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of the old and 
the new versions of the relevant criteria in the February 
2003 rating decision, December 2003 SOC, and subsequent 
SSOCs.  The Board's following decision results in no 
prejudice to the veteran in terms of lack of notice of the 
regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board has evaluated the veteran's lumbar spine disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2006).  The guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006) 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The RO assigned a 60 percent evaluation for lumbar spine 
disability under Diagnostic Code (DC) 5293 for intervertebral 
disc syndrome.  Prior to September  23, 2002, intervertebral 
disc syndrome warranted a 20 percent rating when it was 
moderate, with recurrent attacks.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  A 60 percent 
rating was warranted when the intervertebral disc syndrome 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  
Since this rating code contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).  A 60 percent evaluation was the highest 
evaluation available under this DC.  38 C.F.R. § 4.71a, DC 
5293 (2001).  

The only codes that have a higher evaluations available under 
38 C.F.R. § 4.71a prior to September 23, 2002 are DC 5285 and 
5286.  Under DC 5285, a 60 percent evaluation is warranted 
for residuals of a fractured vertebra without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation is warranted for residuals 
of a fractured vertebra with cord involvement, bedridden, or 
requiring long leg braces, or consider special monthly 
compensation: with lesser involvements for limited motion, 
nerve paralysis.  

Under DC 5286, a 60 percent evaluation is warranted for 
favorable ankylosis of the spine, while a 100 percent 
evaluation is warranted for unfavorable ankylosis angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  

Upon review, evidence of a fractured vertebra of the lumbar 
spine or ankylosis of the lumbar spine was not shown.  The 
medical evidence shows that the veteran sustained a fall in 
July 1995 resulting in an injury to the lumbar spine.  The 
veteran underwent a lumbar laminectomy for a herniated disc 
at the L5-S1 level in February 1996.  The diagnosis was 
recurrent herniated disc at L5-S1 and a grade I 
spondylolisthesis.  Hospital records dated in June 2000 
indicated that a L5-S1 posterior lumbar interbody fusion was 
performed. 

VA examination reports dated in September 2002 and July 2005 
indicated limitation of lumbar spine motion.  The September 
2002 VA examination showed range of motion to be 40 degrees 
of flexion, 15 degrees of right and left bending, and 0 
degree of extension.  The physician indicated that repeated 
motion caused more pain and more loss of function.  The July 
2005 VA examination report showed forward flexion to 20 
degrees, backward extension to 0 degrees, lateral flexion to 
10 degrees bilaterally and lateral rotation to 10 degrees 
bilaterally.  The physician noted pain at the end of motion, 
but not additional imitation of ranges of motion, pain, 
incoordination, fatigability, or weakness after repetitive 
motion or flexion.  

The September 2002 and July 2005 VA examination reports did 
not reveal any fractured vertebrae.  Moreover, while the 
veteran's motion of the lumbar spine was clearly limited, 
ankylosis was not present.  In addition, x-ray findings of 
the lumbar spine from August 2004 noted status post 
laminectomy and posterior spinal fusion.  No malalignment was 
identified.  Aside from the L5-S1 disc space, the other 
intervertebral disc spaces appeared intact.  As such, a 
higher evaluation is not warranted under DC 5285 or 5286 
under the former criteria.  38 C.F.R. § 4.71a, DC 5293 
(2002).  

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.  Again, the veteran is already at 
the maximum rating allowed under DC 5293, even under the 
revised evaluating criteria.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

In addition, a September 2003 revision to the intervertebral 
disc syndrome code stated that intervertebral disc syndrome 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Note 1, Note 2 (2003-04).

Turning to the orthopedic manifestations, the Board again 
notes that there is no clinical evidence showing any 
ankylosis of the lumbar spine.  Thus, an evaluation greater 
than 40 percent would not be warranted under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2006).  

Turning to the neurological manifestations, the Board notes 
that in rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
only sensory, the rating should be for the mild, or at most, 
the moderate degree.  

The Board finds that the veteran's lumbar spine disability 
may be rated under the provisions of 38 C.F.R. Part 4, DC 
8521, as analogous to impairment of the peroneal nerve.  
Under DC 8521, a 10 percent evaluation is warranted for mild 
incomplete paralysis.  A 20 percent evaluation is warranted 
for moderate incomplete paralysis.  A 30 percent evaluation 
is warranted for severe incomplete paralysis.  A 40 percent 
evaluation is warranted for complete paralysis, with foot 
drop and slight droop of the first phalanges of all toes, 
cannot dorsiflex the foot, extension of proximal phalanges of 
the toes lost, adduction weakened; and anesthesia covers the 
entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 
8521.
  
In this case, the Board finds that the objective medical 
evidence shows no more than severe incomplete paralysis of 
the peroneal nerve.  According to VA examinations performed 
in April 1996, the veteran reported that the lumbar spine 
pain, which was severe, was alleviated after the February 
1996 surgery; however, he complained of numbness in his left 
leg emanating from his buttocks, radiating down the lateral 
aspect of his left leg under the foot.  He also developed a 
drop foot, which he did not have before the surgery.  
Neurological findings from the April 1996 examination noted 
weakness of the anterior tibialis, peroneus longus, posterior 
tibialis, extensor hallucis longus.  The physician graded 
these muscles as 2-3/5, hypotonic.  Reflexes were absent in 
the patellas and in the Achilles.  Gait revealed that the 
veteran was walking with a cane and wearing a drop-foot-type 
of brace.  There was also diminished appreciation of pin and 
touch in the L5-S1 aspect of his left leg.  The physician 
assessed that the veteran had residual motor weakness, 
sensory loss, reduced reflexes, and gait disturbances 
secondary to the lumbar process. 

VA examination report dated in September 2002 showed atrophy 
of the veteran's left gastro musculature of approximately 
three-quarter of an inch.  There was no toe or heel rising 
and possible on the left foot.  He exhibited weak gluteus on 
his left side as well.  Positive straight leg raising exists 
on the left lower extremity to 40 degrees.  The veteran was 
noted for using a cane and a left foot drop brace as aids.  

VA orthopedic examination report dated in July 2005 notes 
that the veteran's gait is antalgic.  He uses a cane to 
ambulate.  The veteran could not dorsiflex his ankle or the 
big toe.  Knee jerks and ankle jerks are absent bilaterally.  
The left leg is slightly smaller than the right and the 
muscle is slightly atrophied.  There is absent vibration 
sense in the left leg.  He has absent light touch and pain 
sensation in the left leg.  VA neurological examination 
report dated in July 2005 added that the veteran exhibits 
diminished sensation to vibration, temperature, and pain in 
the left lower extremity in a stocking distribution.  Gait 
causes a pain and the veteran wears a left lower extremity 
brace.  

The evidence showed some active movement of the leg.  
Positive straight leg raising was demonstrated on VA 
examination in September 2002 and foot dorsiflexion on the 
left side, left hamstring, quadriceps, hip abduction and 
adduction were all performed during the July 2005 VA 
neurological examination.  Therefore, an evaluation in excess 
of 30 percent under DC 8521 is not warranted.  The combined 
evaluation for the neurological and orthopedic manifestations 
of the disc disease (40 and 30) would not warrant a rating 
greater than 60 percent however.  See 38 C.F.R. § 4.25 
(2006).  

In sum, an increased evaluation for lumbar spine disability 
under the former and current criteria for rating of the spine 
is not met.  

Migraine Headaches

The veteran's migraine headaches are currently assigned a 50 
percent evaluation under Diagnostic Code 8100.  Under this 
provision, a 30 percent evaluation is warranted for migraine 
headaches manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  A 50 percent disability is also the maximum 
schedular rating that may be assigned under DC 8100.  Thus, a 
higher evaluation is unavailable under DC 8100.  38 C.F.R. 
§ 4.124a.  

The Board recognizes the veteran's assertion that his 
migraine headaches warrant a higher evaluation; however, 50 
percent is the maximum rating available for migraine 
headaches pursuant to Diagnostic Code 8100.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2006).  There is no other 
diagnostic code which rates headaches.  The veteran has 
suggested no other diagnostic code, and the Board cannot 
identify a diagnostic code that would be more appropriate to 
the veteran's diagnosed disability and his claimed symptoms.  
There is no objective medical evidence of Sydenham's Chorea 
to warrant consideration under DC 8105.  The veteran has also 
never been diagnosed with paramyocionus multiplex (convulsive 
state, myoclonic type) to warrant consideration under DC 
8104.  

Extraschedular consideration

Effectively, the only way in which a disability rating in 
excess of the currently assigned 50 percent may be considered 
is through the application of the extraschedular rating 
provision.  The Court has held that the question of an 
extraschedular rating is a component of a veteran's claim for 
an increased rating. See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of this 
matter to appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
migraine headaches. Indeed, it appears that the veteran's 
hospitalizations during the claims period can be attributed 
to his service-connected lumbar spine disability, and not his 
migraine headaches.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  The 
Board notes that the veteran is receiving a combined 
evaluation of 100 percent for his service-connected 
disabilities.  However, the claims folder shows that the 
veteran has repeatedly contended that he has had migraine 
headaches since leaving service.  The record also shows that 
the veteran was a postal employee for a number of years after 
separation from service.  Therefore, the record does not show 
that the veteran's migraine headaches, by themselves, have 
interfered with his ability to work in such a way as to make 
the rating criteria impractical.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability evaluation for his service-
connected migraine headaches. The claim is therefore denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Service Connection 

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Hemorrhoids 

The veteran asserts entitlement to service connection for 
hemorrhoids.  Upon review, there is no evidence that the 
veteran had hemorrhoids during active duty service.  Service 
medical records are negative for any reference to 
hemorrhoids.   The veteran has not presented any evidence 
showing treatment or complaints involving hemorrhoids during 
service.  The first evidence of treatment for hemorrhoids in 
the claims folder is a VA clinical record dated in March 1976 
where two small hemorrhoids are noted.  Subsequent treatment 
records note hemorrhoids, including a September 2002 VA 
examination report which discusses a digital finding of 
hemorrhoid tags present; however there is no medical evidence 
linking hemorrhoids and the veteran's active duty service. 

Based upon the above, the Board is compelled to conclude that 
the preponderance of such evidence is against entitlement to 
service connection for hemorrhoids.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).  The Board declines to 
obtain a medical nexus opinion with respect to the service 
connection claim for hemorrhoids.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  There is no evidence of hemorrhoids 
during active duty service, or until approximately five years 
following separation from active duty service.  There is also 
no true indication that hemorrhoids is associated with 
service.  Without evidence of hemorrhoids in service, an 
etiological opinion must resort to pure speculation.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2).  
Thus, the additional delay in the resolution of this case 
from a remand to obtain a nexus opinion would not be 
justified. 

Eye Disability 

In his service connection claim, the veteran is asserting 
that his current eye disability is secondary to severe 
migraine headaches.  Secondary service connection will be 
granted when a disability is proximately due to or the result 
of a service connected disease or injury. 38 C.F.R. § 3.310 
(2006).  Secondary service connection may be established for 
a disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A VA examination report dated in September 2002 indicated 
that the veteran's visual acuity was 20/40 for the right eye 
and 20/20 for the left eye.  The veteran demonstrated coarse 
horizontal nystagmus in all positions of gaze which was 
extenuated when he squeezes his lids.  No other abnormalities 
noted.  The diagnosis was coarse nystagmus extenuated by 
squeezing, possible drug toxicity should be ruled out, and 
extenuated white without pressure of right eye.  

In an addendum report dated in October 2002, the VA physician 
indicated that there was no connection between coarse 
nystagmus and the history of migraine headache for which the 
veteran is service-connected.  There was no discernible 
reason why the veteran's vision could not be corrected better 
than 20/40 in his right eye.  The white without pressure 
changes were in the periphery and had nothing to do with the 
veteran's central vision, according to the physician.   

The Board finds the VA physician's etiology opinion to be 
persuasive evidence as it was based upon examination of the 
veteran and review of the claims folder.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence supporting his 
contentions regarding his claim of entitlement to service 
connection. Rather, he has offered his own statements.  To 
the effect that the veteran believes that his current eye 
disability is related to his migraine headaches, it is noted 
that he has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinions are insufficient to demonstrate that an eye 
disability is due to migraine headaches.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There are no other 
etiological opinions of record. 

The Board notes that earlier clinical records, specifically 
dated in October 1995 and February 1996, documented findings 
of photophobia.  However, photophobia was not found on an 
earlier visual examination dated in December 1992.  
Furthermore, the most recent examination of the record, the 
September 2002 VA examination report, did not note 
photophobia.  In any event, the photophobia has not been 
related to service or a service-connected disability by any 
competent evidence.  

Finally, the Board notes that there is no evidence of 
treatment for eye problems in service or many years following 
service.  Service medical records do not show treatment for 
eye problems.  VA examination reports dated in July 1970 and 
May 1987 noted that eye evaluation was normal.  Coarse 
nystagmus was also not observed on evaluation in May 1991 and 
December 1992.   There is also no indication that coarse 
nystagmus is otherwise related to service.  As such, direct 
service connection is denied.  38 C.F.R. § 3.303.  

In sum, the preponderance of the evidence is against the 
claim for service connection for eye disability.  As such, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2005); see also Gilbert, 
supra.

Cervical Spine Disability 

In a February 2001 statement, the veteran claimed service 
connection for cervical disc herniation due to his service-
connected lumbar spine disability with lumbar spinal fusion 
in 2000.  The veteran stated that following surgery in 2000 
for his lumbar spine he began experiencing pain in the left 
arm to the thumb and fingers, with numbness of three fingers.  
He stated that his cervical spine symptoms were not present 
prior to the surgery. 

Clinical records confirm a current diagnosis involving the 
cervical spine.  MRI of the cervical spine dated in November 
2000 noted central disc herniations at C3-4, C4-5, and C5-6, 
and mild right neural foraminal stenosis at C3-4 secondary to 
oncovertebral joint hypertrophy.  CT scan of the cervical 
dated in June 2001 assessed spondylosis of the cervical spine 
described level by level associated with multilevel herniated 
disc.  VA examination report dated in September 2002 
indicated that the veteran had degenerative disc disease of 
the cervical spine with radiculitis.  

In an October 2002 addendum report to the September 2002 VA 
examination, the VA physician opined that the veteran's 
current neck pathology was due to the mortar explosion in 
service, which threw him into the air and injured his neck 
and back when he fell.  There are no service records showing 
cervical spine injury, but his descriptions of cervical spine 
injury in service carry great probative weight.  In the case 
of a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

There are no medical opinions rebutting the VA medical 
opinion.  In sum, the evidence is at least in equipoise for 
the claim of service connection for cervical spine 
disability.  Therefore, the reasonable doubt doctrine is for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2005); 
see also Gilbert, supra.  Resolving doubt in the veteran's 
favor, service connection for degenerative changes of the 
cervical spine is warranted. 

IV.  Aid and Attendance

The veteran claims aid and attendance of another person for 
residuals of back surgery conducted in 1996.  In his 
substantive appeal, the veteran indicated that over one year 
of rehabilitation was required after his 1996 lumbar spine 
surgery.  He requests assistance due to his poor motor skills 
and loss of lower extremities and the permanent loss of use 
of his left foot.  

The pertinent legal criteria provide that, for compensation 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

The medical evidence shows that the veteran sustained a fall 
in July 1995 resulting in an injury to the lumbar spine.  The 
veteran underwent a lumbar laminectomy for a herniated disc 
at the L5-S1 level in February 1996.  According to VA 
examinations performed in April 1996, the veteran reported 
that the lumbar spine pain, which was severe, was alleviated 
after the surgery; however, he complained of numbness in his 
left leg emanating from his buttocks, radiating down the 
lateral aspect of his left leg under the foot.  He also 
developed a drop foot, which he did not have before the 
surgery.  The veteran underwent extensive physical therapy 
following surgery with some slow improvement in function.  
The veteran did not complain of any urinary or bowel 
difficulties before or after the surgery.  

Pertinent evidence also includes a VA examination report 
conducted in September 2002, which was specifically performed 
to determine aid and attendance requirements.  The physician 
indicated that the claims folder was reviewed and provided a 
summary of the veteran's medical history, including the 1996 
lumbar spine surgery.  The physician noted that the veteran 
underwent a lumbar laminectomy for a herniated disc at the 
L5-S1 level in 1996.  The veteran developed a left foot drop 
after the surgery and has been wearing a short leg brace with 
ankle support since then.  The physician further indicated 
that the veteran's first wife died approximately 12 years ago 
and he has been able to care for himself during the interim.  
The veteran remarried in May 2002.  According to the 
physician, the veteran is able to manage his financial 
concerns and adequately perform the activities of daily 
living.  

Applying the pertinent legal criteria, the evidence does not 
demonstrate, nor is it so contended, that the veteran is 
blind.   It is also not shown or contended that the veteran 
is confined to a nursing home. The weight of the evidence, 
specifically the findings from the September 2002 VA 
examination report, also does not indicate that the veteran 
regularly needs the assistance of other persons with such 
things as feeding himself, or keeping himself "ordinarily 
clean and presentable" following the 1996 surgery.  The 
weight of the evidence also does not indicate that the 
veteran needs the assistance of another person to protect him 
from any "hazards or dangers incident to his daily 
environment." 

As such, the preponderance of the evidence is against the 
claim for aid and attendance of another person.  The 
reasonable doubt doctrine is not for application. See 38 
U.S.C.A. § 5107(b) (West Supp. 2005); see also Gilbert, 
supra.


ORDER

An increased evaluation lumbar spine disability, currently 
evaluated as 60 percent disabling, is denied. 

An increased evaluation for migraine headaches, currently 
evaluated as 50 percent disabling, is denied.  

Service connection for hemorrhoids is denied. 

Service connection for eye disability, to include as 
secondary to the service-connected migraine headaches, is 
denied.  

Service connection for degenerative changes of the cervical 
spine is granted. 

Special monthly compensation based on the need for regular 
aid and attendance of another person for residuals of back 
surgery conducted in 1996 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


